


EXHIBIT 10.3




















[reitiiilogoa01a01.jpg]




GRIFFIN-AMERICAN HEALTHCARE REIT III, INC.


2013 INCENTIVE PLAN












--------------------------------------------------------------------------------




[reitiiilogoa01a01.jpg]
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC. 2013 INCENTIVE PLAN


Griffin-American Healthcare REIT III, Inc., a Maryland corporation, has adopted
the Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan, for the
benefit of its Eligible Recipients and the Eligible Recipients of its
Subsidiaries.
1PURPOSE
The purposes of the Plan are as follows:
1.1    To provide an additional incentive for Eligible Recipients to further the
growth, development and financial success of the Company by personally
benefiting through the ownership of Company stock and/or rights which recognize
such growth, development and financial success.
1.2    To enable the Company to obtain and retain the services of Eligible
Recipients considered essential to the long range success of the Company by
offering them an opportunity to own stock in the Company and/or rights which
will reflect the growth, development and financial success of the Company.
2    DEFINITIONS
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    Administrator shall mean the entity that conducts the general
administration of the Plan as provided herein. With reference to the
administration of the Plan with respect to Options and Restricted Stock granted
to Independent Directors, the term "Administrator" shall refer to the Board.
With reference to the administration of the Plan with respect to any other
Award, the term "Administrator" shall refer to the Committee unless the Board
has assumed the authority for administration of the Plan generally as provided
in Article 11.
2.2    Award shall mean an Option, a Restricted Stock award, a Performance
Award, a Dividend Equivalents award, a Deferred Stock award, a Stock Payment
award or a Stock Appreciation Right which may be awarded or granted under the
Plan.
2.3    Award Agreement shall mean a written agreement executed by an authorized
Officer of the Company and the Holder which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.
2.4    Board shall mean the Board of Directors of the Company.
2.5    Business shall mean the business of investing in a diversified portfolio
of real estate properties, focusing primarily on medical office buildings,
hospitals, skilled nursing facilities, senior housing and other
healthcare-related facilities.
2.6    Change of Control means either of the following:
(a)    Any transaction or series of transactions pursuant to which the Company
sells, transfers, leases, exchanges, or disposes of substantially all (i.e., at
least eighty-five percent (85%)) of its assets for cash or property, or for a
combination of cash and property, or for other consideration; or
(b)    Any transaction pursuant to which persons who are not current
shareholders of the Company acquires by merger, consolidation, reorganization,
division, or other business combination or transaction, or by a purchase of an
interest in the Company, an interest in the Company so that after such
transaction, the shareholders of the Company immediately prior to such
transaction no longer have a controlling (i.e., 50% or more) voting interest in
the Company.




--------------------------------------------------------------------------------




2.7    Code shall mean the Internal Revenue Code of 1986, as amended.
2.8    Committee shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 11.1.
2.9    Common Stock shall mean the common stock of the Company.
2.10    Company shall mean Griffin-American Healthcare REIT III, Inc., a
Maryland corporation.
2.11    Confidential Information shall mean (a) information of the Company, or
any Subsidiary thereof, to the extent not considered a Trade Secret under
applicable law, that (i) relates to the business of the Company, or any
Subsidiary thereof, (ii) possesses an element of value to the Company, or any
Subsidiary thereof, (iii) is not generally known to the Company's competitors
(or a competitor of any Subsidiary thereof), and (iv) would damage the Company,
or any Subsidiary thereof, if disclosed, and (b) information of any third party
provided to the Company, or any Subsidiary thereof, which the Company, or any
Subsidiary thereof, is obligated to treat as confidential, including, but not
limited to, information provided to the Company, or any Subsidiary thereof, by
its licensors, suppliers, Customers, or Prospective Customers. Confidential
Information includes, but is not limited to, (i) future business plans, (ii) the
composition, description, schematic or design of products, future products or
equipment of the Company, or any Subsidiary thereof, or any third party, (iii)
communication systems, audio systems, system designs and related documentation,
(iv) advertising or marketing plans, (v) information regarding independent
contractors, employees, clients, licensors, suppliers, Customers, Prospective
Customers, or any third party, including, but not limited to, Customer lists and
Prospective Customer lists compiled by the Company, or any Subsidiary thereof,
and Customer and Prospective Customer information compiled by the Company, or
any Subsidiary thereof, and (vi) information concerning the Company's, or any
Subsidiary’s, or a third party’s financial structure and methods and procedures
of operation. Confidential Information shall not include any information that
(i) is or becomes generally available to the public other than as a result of an
unauthorized disclosure, (ii) has been independently developed and disclosed by
others without violating the legal rights of any party, or (iii) otherwise
enters the public domain through lawful means.
2.12    Consultant shall mean any consultant or adviser if:
(a)    The consultant or adviser renders bona fide services to the Company or
any Subsidiary;
(b)    The services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company's securities
within the meaning of the general instructions to SEC Form S-8; and
(c)    The consultant or adviser is a natural person who has contracted directly
with the Company to render such services.
2.13    Contact shall mean, with respect to an Eligible Recipient, any
interaction between such Eligible Recipient and a Customer or Prospective
Customer which takes place in an effort to establish, maintain, and/or further a
business relationship on behalf of the Company, and any Subsidiary thereof.
2.14    Continuous Service shall mean the absence of any interruption or
termination of service as an Officer, Employee, Consultant or Independent
Director. Continuous Service shall not be considered interrupted in the case of
(i) sick leave; (ii) military leave; (iii) any other leave of absence as
approved by the Board or the chief executive officer of the Company, or any
Subsidiary thereof, provided that such leave is for a period of not more than
ninety (90) days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company, or any Subsidiary thereof, policy adopted from time to time; or (iv)
transfers between locations of the Company, or any Subsidiary thereof, or
between Company or a Subsidiary, or any successors to such organization.
However, notwithstanding anything in the foregoing to the contrary, the Board
shall have complete and absolute discretion to determine whether an Officer,
Employee, Consultant or Independent Director is in the Continuous Service of the
Company or Subsidiary at any time.





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 2

--------------------------------------------------------------------------------




2.15    Customer shall mean any Person to whom the Company, or any Subsidiary
thereof, has sold its products or services.
2.16    Deferred Stock means an award of a contractual right to Common Stock in
the future made to an Eligible Recipient pursuant to Section 9.5 of the Plan,
but subject to such terms and conditions as may be established by the
Administrator.
2.17    Director shall mean a member of the Board.
2.18    Dividend Equivalent shall mean a right awarded under Section 9.3 of the
Plan to receive the equivalent value (in cash or Common Stock) of dividends paid
on Common Stock.
2.19    DRO shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.
2.20    Effective Date shall mean the date on which this Plan is adopted by the
Board, or such delayed effective date as the Board may specify, as noted in
resolutions effectuating such adoption.
2.21    Eligible Recipient shall mean an Officer, Employee, Consultant or
Independent Director.
2.22    Employee shall mean any common law employee of the Company or of any
Subsidiary.
2.23    Exchange Act shall mean the Securities Exchange Act of 1934, as amended.
2.24    Fair Market Value of a share of Common Stock as of a given date shall be
(a) the closing price of a share of Common Stock on the principal exchange on
which shares of Common Stock are then trading, if any (or as reported on any
composite index which includes such principal exchange), on the trading day
previous to such date, or if shares were not traded on the trading day previous
to such date, then on the next preceding date on which a trade occurred, or (b)
if Common Stock is not traded on an exchange but is quoted on Nasdaq or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Common Stock on the trading day previous to such date as
reported by Nasdaq or such successor quotation system, or (c) if Common Stock is
not publicly traded on an exchange and not quoted on Nasdaq or a successor
quotation system, the Fair Market Value of a share of Common Stock as
established by the Administrator in its complete and absolute discretion.
2.25    Forfeiture Activities shall mean, with respect to an Eligible Recipient,
any of the following:
(a)    Trade Secrets & Confidential Information. Such Eligible Recipient (i)
uses, discloses, or reverse engineers the Trade Secrets or the Confidential
Information for any purpose other than the Company's Business, or the Business
of a Subsidiary thereof, except as authorized in writing by the Company, or any
Subsidiary thereof; (ii) during the Eligible Recipient’s employment with the
Company, or any Subsidiary thereof, uses, discloses, or reverse engineers (a)
any confidential information or trade secrets of any former employer or third
party, or (b) any works of authorship developed in whole or in part by the
Eligible Recipient during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (iii) after the
Eligible Recipient’s cessation of services for the Company, or any Subsidiary
thereof, (a) retains any Trade Secrets or Confidential Information, including
any copies existing in any form (including electronic form), which are in
Eligible Recipient’s possession or control, or (b) destroys, deletes, or alters
any Trade Secrets or Confidential Information without the Company’s (or a
Subsidiary’s) prior written consent. The Forfeiture Activities under this
subsection (a) shall: (i) with regard to the Trade Secrets, remain in effect and
be applicable as long as the information constitutes a Trade Secret under
applicable law, and (ii) with regard to the Confidential Information, remain in
effect and be applicable during the Forfeiture Period.
(b)    Solicitation of Customers. During the Forfeiture Period of such Eligible
Recipient, the Eligible Recipient directly or indirectly, solicits any Customer
for the purpose of selling products or providing services to any enterprise
competitive with the Business, provided that such Eligible Recipient had Contact
with such Customer at any time during





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 3

--------------------------------------------------------------------------------




the period in which the Eligible Recipient was employed by or performed services
for the Company, and any Subsidiary thereof. Nothing in this subsection (b)
shall be construed to include any Customer of the Company, or any Subsidiary
thereof, (i) to which such Eligible Recipient never sold products or provided
any services while employed by or providing services to the Company, or any
Subsidiary thereof, (ii) that explicitly severed its business relationship with
the Company, or any Subsidiary thereof, unless such Eligible Recipient, directly
or indirectly, caused or encouraged the Customer to sever the relationship, or
(iii) to which Eligible Recipient is selling products or providing services the
Company, or any Subsidiary thereof, no longer offers.
(c)    Solicitation of Prospective Customers. During the Forfeiture Period of
such Eligible Recipient, the Eligible Recipient, directly or indirectly,
solicits any Prospective Customer of the Company, or any Subsidiary thereof, for
the purpose of selling products or providing any services competitive with the
Business, provided that such Eligible Recipient had Contact with such
Prospective Customer during the last year of the period in which Eligible
Recipient was employed by or performed services for the Company, and any
Subsidiary thereof (or during such period if employed or providing services for
less than a year). Nothing in this subsection (c) shall be construed to include
Prospective Customers of the Company, or any Subsidiary thereof, to which
Eligible Recipient is selling products or providing any services which the
Company, or any Parent or Subsidiary thereof, no longer offers.
(d)    Solicitation of Forfeiture Period Employees. During the Forfeiture Period
of such Eligible Recipient, the Eligible Recipient, directly or indirectly,
solicits, recruits or induces any Forfeiture Period Employee to (a) terminate
his employment or service relationship with the Company, or any Subsidiary
thereof, or (b) work for any other Person engaged in the Business. This
subsection (d) shall only apply to Forfeiture Period Employees (i) with whom
such Eligible Recipient had Material Interaction, or (ii) such Eligible
Recipient, directly or indirectly, supervised.
(e)    Non-Disparagement. During the Forfeiture Period of such Eligible
Recipient, the Eligible Recipient makes any disparaging or defamatory
statements, whether written or oral, regarding the Company, or any Subsidiary
thereof,. This subsection (e) shall not preclude an Eligible Recipient from
responding truthfully to questions or requests for information to the
government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding, nor shall it preclude an Eligible
Recipient from any activity that is protected by whistleblower retaliation laws.
2.26    Forfeiture Period shall mean, with respect to an Eligible Recipient, the
time period during which such Eligible Recipient is employed with, or is
performing services for, the Company, or any Subsidiary thereof, and for a
period of two (2) years thereafter.
2.27    Forfeiture Period Employee shall mean, with respect to an Eligible
Recipient, any Person who (a) is employed by or providing services to the
Company, or any Subsidiary thereof, at the time the Eligible Recipient ceases to
perform services for the Company, or any Subsidiary thereof, or (b) was employed
by or providing services to the Company, or any Subsidiary thereof, during the
last year in which Participant performed services for the Company, and any
Subsidiary thereof (or during the period in which the Participant performed
services for the Company, or any Subsidiary thereof, if the Participant
performed services for the Company, or any Subsidiary thereof, for less than a
year).
2.28    Holder shall mean a person who has been granted or awarded an Award.
2.29    ISO shall mean an option which conforms to the applicable provisions of
Code §422 and which is designated as an ISO by the Administrator.
2.30    Independent Director shall mean a member of the Board who is not an
Officer or Employee.
2.31    Insider shall mean an individual who is, on the relevant date, an
Officer, Director or ten percent (10%) beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 4

--------------------------------------------------------------------------------




2.32    Material Interaction shall mean, with respect to an Eligible Recipient,
any interaction between such Eligible Recipient and a Forfeiture Period Employee
that relates or related, directly or indirectly, to the performance of such
Eligible Recipient's duties or the Forfeiture Period Employee’s duties for the
Company, and any Subsidiary thereof.
2.33    NQSO shall mean an Option which is not designated as an ISO by the
Administrator or which does not conform to the applicable provisions of Code
§422.
2.34    Officer shall mean any officer of the Company, or of any Subsidiary.
2.35    Option shall mean a stock option granted under Section 5 of the Plan. An
Option granted under the Plan shall, as determined by the Administrator, be
intended to be either a NQSO or an ISO; provided, however, that Options granted
to Eligible Recipients who are Independent Directors and Consultants at the time
of grant shall be NQSO’s.
2.36    Performance Award shall mean a cash bonus, stock bonus or other
performance or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Section 9.2 of the Plan.
2.37    Performance Criteria shall mean the following business criteria with
respect to the Company, any Subsidiary or any division or operating unit: (a)
net income; (b) pre-tax income; (c) operating income; (d) cash flow; (e)
earnings per share; (f) return on equity; (g) return on invested capital or
assets or equity or sales; (h) cost reductions or savings; (i) funds from
operations; (j) appreciation in the fair market value of Common Stock; (k)
earnings before or after any one or more of the following items: interest,
taxes, depreciation or amortization; (l) net income; (m) cash flow return on
investments which equals net cash flows divided by owners’ equity; (n) gross
revenues; (o) total shareholder returns; (p) achievement of sales targets; (q)
completion of acquisitions; (r) cash generation, profit and/or revenue targets;
(s) growth measures, including revenue growth, as compared with a peer group or
other benchmark; each as determined in accordance with generally accepted
accounting principles or subject to such adjustments as may be specified by the
Committee with respect to an Award.
2.38    Plan shall mean this Griffin-American Healthcare REIT III, Inc. 2013
Incentive Plan.
2.39    Prospective Customer shall mean any Person to which the Company, or any
Subsidiary thereof, has solicited to sell its products or services.
2.40    Restricted Stock shall mean an award of Common Stock awarded under
Section 8 of the Plan, whereby the Holder has immediate rights of ownership in
the Common Stock underlying the Award, but such Common Stock is subject to
restrictions in accordance with the terms and provisions of this Plan and the
Award Agreement pertaining to the Award and may be subject to forfeiture by the
Holder until the earlier of (a) the time such restrictions lapse or are
satisfied, or (b) the time such shares are forfeited, pursuant to the terms of
the Award Agreement pertaining to the Award.
2.41    Rule 16b-3 shall mean Rule 16b-3 promulgated under the Exchange Act, as
such Rule may be amended from time to time.
2.42    Code §162(m) Participant shall mean any Officer or Employee designated
by the Administrator as an Officer or Employee whose compensation for the fiscal
year in which the Officer or Employee is so designated or a future fiscal year
may be subject to the limit on deductible compensation imposed by Code §162(m).
2.43    Securities Act shall mean the Securities Act of 1933, as amended.
2.44    Stock Appreciation Right shall mean a stock appreciation right granted
under Section 10 of the Plan whereby the Holder, without payment to the Company
(except for any applicable withholding or other taxes), receives cash, Common
Stock, a combination thereof, or such other consideration as the Board may
determine, in an amount equal to the excess of the Fair Market Value per share
of Common Stock on the date on which the Stock Appreciation Right is exercised
over the Stock Appreciation Right exercise price noted in the Award Agreement
for each share of Common Stock subject to the Stock Appreciation Right.





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 5

--------------------------------------------------------------------------------




2.45    Stock Payment shall mean (a) a payment in the form of shares of Common
Stock, or (b) an option or other right to purchase shares of Common Stock, as
part of a deferred compensation arrangement, made in lieu of all or any portion
of the compensation, including without limitation, salary, bonuses and
commissions, that would otherwise become payable to an Eligible Recipient in
cash, awarded under Section 9.4 of the Plan.
2.46    Subsidiary shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. "Subsidiary" shall also mean any
partnership or limited liability company in which the Company, or any
Subsidiary, owns a partnership or membership interest representing fifty percent
(50%) or more of the capital or profit interests of such partnership or limited
liability company.
2.47    Ten Percent Shareholder shall mean a person who owns (after taking into
account the attribution rules of Code §424(d)) more than ten percent (10%) of
the total combined voting power of all classes of stock of either the Company or
a Subsidiary. For purposes of the preceding sentence, shares of stock owned
(directly or indirectly) by or for a person’s brothers and sisters (whether by
the whole or half-blood), spouse, ancestors and lineal descendants will be
considered to be owned by the person, and if a domestic or foreign corporation,
partnership, estate or trust owns (directly or indirectly) shares of stock,
those shares are considered to be owned proportionately by or for the
stockholders, partners, or beneficiaries of the corporation, partnership, estate
or trust. The extent to which stock held by a person as a trustee of a voting
trust is considered owned by such person is determined under all of the facts
and circumstances. Stock that a person may purchase under outstanding options is
not treated as stock owned by such person. In interpreting the foregoing, the
provisions of Treas. Reg. §1.422-2(f)(2) shall govern.
2.48    Trade Secrets shall mean information of the Company, or any Subsidiary
thereof, and its licensors, suppliers, clients and customers, without regard to
form, including, but not limited to, technical or non-technical data, a formula,
a pattern, a compilation, a program, a device, a method, a technique, a drawing,
a process, financial data, financial plans, product plans, a list of actual
Customers, clients, licensors, or suppliers, or a list of Prospective Customers,
clients, licensors, or suppliers which is not commonly known by or available to
the public and which information (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
3    SHARES SUBJECT TO PLAN
3.1    Shares Subject to Plan.
(a)    Overall Limitation. The shares of stock subject to Awards initially shall
be Common Stock. Subject to adjustment as provided in Section 12.4, the
aggregate number of such shares which may be issued upon exercise of such
Options or rights or upon any such Awards under the Plan shall not exceed two
million (2,000,000). The shares of Common Stock issuable upon exercise of such
Options or rights or upon any such awards may be either previously authorized
but unissued shares or treasury shares or shares paid to or reacquired by the
Company.
(b)    Individual Limitation. The maximum number of shares which may be subject
to Awards granted under the Plan to any individual in any calendar year shall
not exceed two hundred fifty thousand (250,000), subject to adjustment as
provided in Section 12.4. To the extent required by Code §162(m), shares subject
to Options which are canceled continue to be counted against this limitation.
(c)    Maximum Aggregate Shares Issuable ISO Limitation. The total maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
ISO’s under this Plan shall at all times be exactly the same as the total
maximum number of shares that may be issued pursuant to Awards pursuant to
Section 3.1(a) above.





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 6

--------------------------------------------------------------------------------




3.2    Add-back of Options and Other Rights. If any Option, or other right to
acquire shares of Common Stock under any other Award under the Plan, expires or
is canceled without having been fully exercised, or is exercised in whole or in
part for cash as permitted by the Plan, the number of shares subject to such
Option or other right but as to which such Option or other right was not
exercised prior to its expiration, cancellation or exercise may again be
optioned, granted or awarded hereunder, subject to the limitations of Section
3.1. Furthermore, any shares subject to Awards which are adjusted pursuant to
Section 12.4 and become exercisable with respect to shares of stock of another
corporation shall be considered cancelled and may again be optioned, granted or
awarded hereunder, subject to the limitations of Section 3.1. Shares of Common
Stock which are delivered by the Holder or withheld by the Company upon the
exercise of any Award under the Plan, in payment of the exercise price thereof
or tax withholding thereon, may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 3.1. If any shares of Restricted Stock are
surrendered by the Holder or repurchased by the Company pursuant to Section 8.4
hereof, such shares may again be optioned, granted or awarded hereunder, subject
to the limitations of Section 3.1. Notwithstanding the provisions of this
Section 3.2, no shares of Common Stock may again be optioned, granted or awarded
if such action would cause an ISO to fail to qualify as an incentive stock
option under Code §422.
4    GRANTING OF AWARDS
4.1    Award Agreement. Each Award shall be evidenced by an Award Agreement.
Award Agreements evidencing Awards intended to qualify as performance-based
compensation as described in Code §162(m)(4)(C) shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Code
§162(m). Award Agreements evidencing Awards intended to be ISO’s shall contain
such terms and conditions as may be necessary to meet the applicable provisions
of Code §422.
4.2    Provisions Applicable to Code §162(m) Participants.
(a)    The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation as described in Code §162(m)(4)(C).
(b)    Notwithstanding anything in the Plan to the contrary, the Committee may
grant any Award to a Code §162(m) Participant, including Restricted Stock, the
restrictions with respect to which lapse upon the attainment of performance
goals which are related to one or more of the Performance Criteria, and any
performance or incentive award described in Section 9 that vests or becomes
exercisable or payable upon the attainment of performance goals which are
related to one or more of the Performance Criteria.
(c)    To the extent necessary to comply with the performance-based compensation
requirements of Code §162(m)(4)(C), with respect to any Award granted under
Sections 8 and 9 which may be granted to one or more Code §162(m) Participants,
no later than ninety (90) days following the commencement of any fiscal year in
question or any other designated fiscal period or period of service (or such
other time as may be required or permitted by Code §162(m)), the Committee
shall, in writing, (i) designate one or more Code §162(m) Participants, (ii)
select the Performance Criteria applicable to the fiscal year or other
designated fiscal period or period of service, (iii) establish the various
performance targets, in terms of an objective formula or standard, and amounts
of such Awards, as applicable, which may be earned for such fiscal year or other
designated fiscal period or period of service, and (iv) specify the relationship
between Performance Criteria and the performance targets and the amounts of such
Awards, as applicable, to be earned by each Code §162(m) Participant for such
fiscal year or other designated fiscal period or period of service. Following
the completion of each fiscal year or other designated fiscal period or period
of service, the Committee shall certify in writing whether the applicable
performance targets have been achieved for such fiscal year or other designated
fiscal period or period of service. In determining the amount earned by a Code
§162(m) Participant, the Committee shall have the right to reduce (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the fiscal year or other
designated fiscal period or period of service.





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 7

--------------------------------------------------------------------------------




(d)    Furthermore, notwithstanding any other provision of the Plan or any Award
which is granted to a Code §162(m) Participant and is intended to qualify as
performance-based compensation as described in Code §162(m)(4)(C) shall be
subject to any additional limitations set forth in Code §162(m) (including any
amendment to Code §162(m)) or any regulations or rulings issued thereunder that
are requirements for qualification as performance-based compensation as
described in Code §162(m)(4)(C), and the Plan shall be deemed amended to the
extent necessary to conform to such requirements.
4.3    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
4.4    No Guarantee of Continued Relationship. Nothing in the Plan or in any
Award Agreement hereunder shall confer upon any Holder any right to continue in
the employ of, or as a Consultant for, the Company or any Subsidiary, or as a
director of the Company, or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Holder at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written employment
agreement between the Holder and the Company and any Subsidiary. The grant of an
Award to a Holder under this Plan shall not constitute a contract of employment
or a contract to perform services and shall not confer on a Holder any rights
upon his or her termination of employment or other relationship with the Company
in addition to those rights, if any, expressly set forth in the Award Agreement
that evidences his or her Award.
5    GRANTING OF OPTIONS TO ELIGIBLE RECIPIENTS
5.1    Eligibility. Any Eligible Recipient selected by the Administrator
pursuant to Section 5.3(a) shall be eligible to be granted an Option.
5.2    Qualification of ISO’s. Only Officers or Employees are eligible to
receive an Option which is an ISO.
5.3    Granting of Options to Eligible Recipients.
(a)    The Committee shall from time to time, in its absolute discretion, and
subject to applicable limitations of the Plan, select from among the Eligible
Recipients (including Eligible Recipients who have previously received Awards
under the Plan) such of them as in its opinion should be granted Options;
determine the number of shares to be subject to such Options granted to the
selected Eligible Recipient; determine whether such Options for Officers or
Employees are to be ISO’s or NQSO’s (subject to Section 5.2 above) and whether
such Options are to qualify as performance-based compensation as described in
Code §162(m)(4)(C); and determine the terms and conditions of such Options,
consistent with the Plan; provided, however, that the terms and conditions of
Options intended to qualify as performance-based compensation as described in
Code §162(m)(4)(C) shall include, but not be limited to, such terms and
conditions as may be necessary to meet the applicable provisions of Code
§162(m).
(b)    Upon the selection of an Eligible Recipient to be granted an Option, the
Committee shall instruct the Secretary of the Company to issue the Option and
may impose such terms and conditions on the Option as it deems appropriate.
6    TERMS OF OPTIONS
6.1    Option Price. The price per share of the shares subject to each Option
granted to Eligible Recipients shall be set by the Committee; provided, however,
that such price shall be no less than 100% of the Fair Market Value of a share
of Common Stock on the date the Option is granted, and, in the case of ISO’s
granted to a Ten Percent Shareholder, such price shall not be less than 110% of
the Fair Market Value of a share of Common Stock on the date the Option is
granted (or the





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 8

--------------------------------------------------------------------------------




date the Option is modified, extended or renewed for purposes of Code §424(h)).
Notwithstanding the foregoing, the exercise price of an Option granted in
substitution of an existing option pursuant to Treas. Reg. §1.424-1(a) or Treas.
Reg. §1.409A-1(b)(5)(v)(D) may be established under the requirements of those
provisions without regard to the foregoing (see Section 6.4 below).
6.2    Option Term. The term of an Option granted to an Eligible Recipient shall
be set by the Committee in its discretion; provided, however, that, in the case
of ISO’s, the term shall not be more than 10 years from the date the ISO is
granted, or five years from the date the ISO is granted if the ISO is granted to
a Ten Percent Shareholder. Upon consideration of Code §§409A and 422, the
Committee may extend the term of any outstanding Option.
6.3    Option Vesting.
(a)    The period during which the Holder of an Option shall be entitled to
exercise, in whole or in part, an Option shall be set by the Committee and
stated in the Award Agreement. At any time after grant of an Option, the
Committee may, in its sole and absolute discretion and subject to whatever terms
and conditions it selects, accelerate the period during which an Option granted
to an Eligible Recipient vests. However, if the Holder of an Option receives a
hardship distribution from a Code §401(k) plan of the Company or a Subsidiary,
the Option may not be exercised during the six (6) month period following the
hardship distribution, unless the Company determines that such exercise would
not jeopardize the tax-qualification of the Code §401(k) plan. The Committee may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option as it may deem advisable, including, without limitation, vesting or
performance-based restrictions, voting restrictions, investment intent
restrictions, restrictions on transfer, restrictions or limitations or other
provisions that would be applied to shareholders under any applicable agreement
among the shareholders, and restrictions under applicable federal securities
laws, under the requirements of any stock exchange or market upon which such
Shares are then listed and/or traded, and/or under any blue sky or state
securities laws applicable to such Shares.
(b)    To the extent that the aggregate Fair Market Value of stock with respect
to which "incentive stock options" (within the meaning of Code §422, but without
regard to Code §422(d)) are exercisable for the first time by a Holder during
any calendar year (under the Plan and all other incentive stock option plans of
the Company and any parent or subsidiary corporation, within the meaning of Code
§422) of the Company, exceeds $100,000, such Options shall be treated as NQSO’s
to the extent required by Code §422. The rule set forth in the preceding
sentence shall be applied in accordance with regulations issued under Code §422.
For purposes of this Section 6.3(b), the Fair Market Value of stock shall be
determined as of the time the Option with respect to such stock is granted.
6.4    Substitute Awards. Notwithstanding anything to the contrary in this
Section, any Option in substitution for a stock option previously issued by
another entity, which substitution occurs in connection with a transaction to
which Code §424(a) is applicable, may provide for an exercise price computed in
accordance with Code §424(a) and the regulations thereunder and may contain such
other terms and conditions as the Committee may prescribe to cause such
substitute Option to contain as nearly as possible the same terms and conditions
(including the applicable vesting and termination provisions) as those contained
in the previously issued stock option being replaced thereby.
7    EXERCISE OF OPTIONS
7.1    Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of shares.
7.2    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company or his or her office:





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 9

--------------------------------------------------------------------------------




(a)    A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Holder or other person then entitled to exercise
the Option or such portion of the Option;
(b)    Such representations and documents as the Administrator, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal or state
securities laws or regulations. The Administrator may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
(c)    In the event that the Option shall be exercised pursuant to Section 12.1
by any person or persons other than the Holder, appropriate proof of the right
of such person or persons to exercise the Option; and
(d)    Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Administrator may, in its discretion, (i) allow a delay in payment up to 30 days
from the date the Option, or portion thereof, is exercised; (ii) allow payment,
in whole or in part, through the delivery of shares of Common Stock duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; (iii) allow payment, in whole or in part, through the surrender
of shares of Common Stock then issuable upon exercise of the Option having a
Fair Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; (iv) allow payment, in whole
or in part, through the delivery of property of any kind which constitutes good
and valuable consideration; (v) allow payment, in whole or in part, through the
delivery of a full recourse promissory note bearing interest (at no less than
such rate as shall then preclude the imputation of interest under the Code) and
payable upon such terms as may be prescribed by the Administrator; (vi) allow
payment, in whole or in part, through the delivery of a notice that the Holder
has placed a market sell order with a broker with respect to shares of Common
Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price, provided that payment of
such proceeds is then made to the Company upon settlement of such sale; or (vii)
allow payment through any combination of the consideration provided in the
foregoing subparagraphs (ii), (iii), (iv), (v) and (vi). In the case of a
promissory note, the Administrator may also prescribe the form of such note and
the security to be given for such note. The Option may not be exercised,
however, by delivery of a promissory note or by a loan from the Company when or
where such loan or other extension of credit is prohibited by law. However,
notwithstanding the foregoing, with respect to any Holder who is an Insider, a
tender of shares or a “cashless” or “net share” exercise must (1) have met the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act, or (2) be a subsequent transaction the terms of which were provided for in
a transaction initially meeting the requirements of an exemption under Rule
16b-3 promulgated under the Exchange Act. Unless the Award Agreement provides
otherwise, the foregoing exercise payment methods shall be subsequent
transactions approved by the original grant of an Option.
7.3    Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:
(a)    The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;
(b)    The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;
(c)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 10

--------------------------------------------------------------------------------




(d)    The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience; and
(e)    The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which in the discretion of the
Administrator may be in the form of consideration used by the Holder to pay for
such shares under Section 7.2(d).
7.4    Rights as Shareholders. Holders shall not be, nor have any of the rights
or privileges of, shareholders of the Company in respect of any shares
purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Holders.
7.5    Ownership and Transfer Restrictions. The Administrator, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the shares purchasable upon the exercise of an Option as it deems appropriate.
Any such restriction shall be set forth in the respective exercise documentation
provided to the Holder upon exercise and may be referred to on the certificates
evidencing such shares. The Holder shall give the Company prompt notice of any
disposition of shares of Common Stock acquired by exercise of an ISO within (a)
two years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Code §424(h)) such Option to such Holder, or
(b) one year after the transfer of such shares to such Holder.
7.6    Additional Limitations on Exercise of Options. Holders may be required to
comply with any timing or other restrictions with respect to the settlement or
exercise of an Option, including a window-period limitation, as may be imposed
in the discretion of the Administrator.
8    AWARD OF RESTRICTED STOCK
8.1    Eligibility. Subject to the terms and provisions of this Plan, Restricted
Stock may be awarded to any Eligible Recipient who the Committee determines
should receive such an Award.
8.2    Award of Restricted Stock to Eligible Recipients.
(a)    The Committee may from time to time, in its absolute discretion, select
from among the Eligible Recipients (including Eligible Recipients who have
previously received other awards under the Plan) such of them as in its opinion
should be awarded Restricted Stock; and determine the purchase price, if any,
and other terms and conditions applicable to such Restricted Stock, consistent
with the Plan.
(b)    The Committee shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.
(c)    Upon the selection of an Eligible Recipient to be awarded Restricted
Stock, the Committee shall instruct the Secretary of the Company to issue such
Restricted Stock and may determine and impose such conditions, limitations,
restrictions and other terms and conditions on the issuance of such Restricted
Stock as it deems appropriate, including, but not limited to, vesting or
performance-based restrictions, voting restrictions, investment intent
restrictions, restrictions on transfer, rights of the Company to re-purchase
Shares acquired pursuant to the Restricted Stock Award, “first refusal” rights
of the Company to purchase Shares acquired pursuant to the Restricted Stock
Award prior to their sale to any other person, restrictions or limitations or
other provisions that would be applied to shareholders under any applicable
agreement among the shareholders, and restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and/or under any blue sky or
state securities laws applicable to such Shares.
8.3    Rights as Shareholders. Subject to Section 8.4, upon delivery of the
shares of Restricted Stock to the escrow holder pursuant to Section 8.5, the
Holder shall have, unless otherwise provided by the Administrator in the Award
Agreement,





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 11

--------------------------------------------------------------------------------




all the rights of a shareholder with respect to said shares, subject to the
restrictions in his or her Award Agreement, including the right to receive all
dividends and other distributions paid or made with respect to the shares;
provided, however, that in the discretion of the Administrator, any
extraordinary distributions with respect to the Common Stock shall be subject to
the restrictions set forth in Section 8.4.
8.4    Restriction. All shares of Restricted Stock issued under the Plan
(including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such terms, conditions and restrictions, if any, as the Administrator
shall provide; provided, however, that, except with respect to shares of
Restricted Stock granted to Code §162(m) Participants, by action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, remove any or all of the restrictions
imposed by the terms of the Award Agreement. Restricted Stock may not be sold or
encumbered until all restrictions are terminated or expire.
8.5    Escrow. If desired by the Administrator, the Secretary of the Company or
such other escrow holder as the Administrator may appoint shall retain physical
custody of each certificate representing Restricted Stock until all of the
restrictions imposed under the Award Agreement with respect to the shares
evidenced by such certificate expire or shall have been removed. With respect to
shares of Restricted Stock granted or awarded to an Eligible Recipient, upon the
expiration or removal of such restrictions, the Secretary of the Company, or
other escrow holder, shall transfer the shares to the Holder.
8.6    Legend. In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Administrator shall cause a legend or legends to
be placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Award Agreements, which legend or legends
shall make appropriate reference to the conditions imposed thereby.
8.7    Section 83(b). If desired by the Administrator, a Holder may not make an
election under Code §83(b) with respect to any share of Restricted Stock granted
or awarded hereunder without the consent of the Company, which the Company may
grant or withhold in its sole discretion, and, upon a failure of a Holder to
refrain from making such an election without Company consent, the Restricted
Stock granted shall immediately be forfeited and the Holder shall receive only
the purchase price, if any, for such forfeited Restricted Stock.
9    PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS
9.1    Eligibility. Subject to the terms and provisions of this Plan, one or
more Performance Awards, Dividend Equivalents, awards of Deferred Stock and/or
Stock Payments may be granted to any Eligible Recipient whom the Committee
determines should receive such an Award.
9.2    Performance Awards.
(a)    Any Eligible Recipient selected by the Committee may be granted one or
more Performance Awards. The value of such Performance Awards may be subject to
the achievement of performance goals which are related to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Eligible Recipient.
(b)    Without limiting Section 9.2(a), the Committee may grant Performance
Awards to any Code §162(m) Participant in the form of a cash bonus payable upon
the attainment of objective performance goals which are established by the
Committee and relate to one or more of the Performance Criteria, in each case on
a specified date or dates or over any period or periods determined by the
Committee. Any such bonuses paid to Code §162(m) Participants shall be based
upon objectively determinable bonus formulas established in accordance with the
provisions of Section 4.2. The maximum amount of any Performance Award payable
to a Code §162(m) Participant under this Section 9.2(b) shall not exceed one





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 12

--------------------------------------------------------------------------------




million dollars ($1,000,000) with respect to any calendar year of the Company.
Unless otherwise specified by the Committee at the time of grant, the
Performance Criteria with respect to a Performance Award payable to a Code
§162(m) Participant shall be determined on the basis of generally accepted
accounting principles.
9.3    Dividend Equivalents.
(a)    Any Eligible Recipient selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on Common Stock, to be credited as
of dividend payment dates, during the period between the date a Stock
Appreciation Right, Deferred Stock or Performance Award is granted, and the date
such Stock Appreciation Right, Deferred Stock or Performance Award is exercised,
vests or expires, as determined by the Committee. Such Dividend Equivalents
shall be converted to cash or additional shares of Common Stock by such formula
and at such time and subject to such limitations as may be determined by the
Committee. If the credit of Dividend Equivalents is keyed to the date such Stock
Appreciation Right, Deferred Stock, or Performance Award is exercised, such
credit should be made with consideration of and in compliance with the
requirements of Code §409A with respect to such credit.
(b)    Any Holder of an Option selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on Common Stock, to be credited as
of dividend payment dates, during the period between the date an Option is
granted, and the date such Option is exercised, vests or expires, as determined
by the Committee. Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Committee. If the credit of
Dividend Equivalents is keyed to the date such Option is exercised, such credit
should be made with consideration of the requirements of Code §409A with respect
to such credit.
(c)    Dividend Equivalents granted with respect to Options intended to be
qualified performance-based compensation for purposes of Code §162(m) shall be
payable, with respect to pre-exercise periods, regardless of whether such Option
is subsequently exercised. A Dividend Equivalent which is deferred compensation
subject to Code §409A must meet certain restrictions contained in Code §409A and
regulations issued thereunder if it is to avoid taxation under Code §409A as a
“nonqualified deferred compensation plan,” and grants of Dividend Equivalents
under this Plan should be made with consideration of the impact of Code §409A
with respect to such grant upon both the Company and the recipient of the
Dividend Equivalent.
9.4    Stock Payments. Any Eligible Recipient selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares shall be determined by the Committee and may be
based upon the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, determined on the date such Stock
Payment is made or on any date thereafter.
9.5    Deferred Stock. Any Eligible Recipient selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Common Stock underlying a Deferred Stock award will not be issued
until the Deferred Stock award has vested, pursuant to a vesting schedule or
performance criteria set by the Committee, and thus, Deferred Stock may not be
sold or otherwise hypothecated or transferred until vesting conditions are
removed or expire. Unless otherwise provided by the Committee, a Holder of
Deferred Stock shall have no rights as a Company shareholder with respect to
such Deferred Stock until such time as the Award has vested and the Common Stock
underlying the Award has been issued. Deferred Stock must meet certain
restrictions contained in Code §409A if it is to avoid taxation under Code §409A
as a “nonqualified deferred compensation plan.” Grants of Deferred Stock under
this Plan should be made with consideration of the impact of Code §409A with
respect to such grant upon both the Company and the recipient of such Deferred
Stock.





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 13

--------------------------------------------------------------------------------




9.6    Term. The term of a Performance Award, Dividend Equivalent, award of
Deferred Stock and/or Stock Payment shall be set by the Committee in its
discretion.
9.7    Exercise or Purchase Price. The Committee may establish the exercise or
purchase price of a Performance Award, shares of Deferred Stock or shares
received as a Stock Payment; provided, however, that such price shall not be
less than the par value of a share of Common Stock, unless otherwise permitted
by applicable state law.
9.8    Terms and Provisions. The Administrator shall determine the terms and
provisions of Performance Awards, Dividend Equivalents, awards of Deferred Stock
and/or Stock Payments in his complete and absolute discretion subject to the
terms and provisions of this Plan.
9.9    Form of Payment. Payment of the amount determined under Section 9.2 or
9.3 above shall be in cash, in Common Stock or a combination of both, as
determined by the Committee. To the extent any payment under this Section 9 is
effected in Common Stock, it shall be made subject to satisfaction of all
provisions of Section 7.4.
10    STOCK APPRECIATION RIGHTS
10.1    Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Recipient selected by the Committee. A Stock
Appreciation Right may be granted (a) in connection and simultaneously with the
grant of an Option, (b) with respect to a previously granted Option, or (c)
independent of an Option. A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement. Any Stock Appreciation
Right that is intended to avoid taxation under Code §409A as a “nonqualified
deferred compensation plan” must be granted with an exercise price per share
equivalent to or greater than the Fair Market Value of a share of Common Stock
of the Company determined as of the date of such grant, consistent with Treas.
Reg. §1.409-1(b)(5)(iv), and any other applicable guidance or regulations issued
by the Internal Revenue Service.
10.2    Coupled Stock Appreciation Rights.
(a)    A Coupled Stock Appreciation Right ("CSAR") shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.
(b)    A CSAR may be granted to the Holder for no more than the number of shares
subject to the simultaneously or previously granted Option to which it is
coupled.
(c)    A CSAR shall entitle the Holder (or other person entitled to exercise the
Option pursuant to the Plan) to surrender to the Company unexercised a portion
of the Option to which the CSAR relates (to the extent then exercisable pursuant
to its terms) and to receive from the Company in exchange therefor an amount
determined by multiplying the difference obtained by subtracting the Option
exercise price from the Fair Market Value of a share of Common Stock on the date
of exercise of the CSAR by the number of shares of Common Stock with respect to
which the CSAR shall have been exercised, subject to any limitations the
Committee may impose.
10.3    Independent Stock Appreciation Rights.
(a)    An Independent Stock Appreciation Right ("ISAR") shall be unrelated to
any Option and shall have a term set by the Committee. An ISAR shall be
exercisable at such times and in such installments, and shall cover such number
of shares of Common Stock, as the Committee may determine in its complete and
absolute discretion. The exercise price per share of Common Stock subject to
each ISAR shall be set by the Committee.
(b)    An ISAR shall entitle the Holder (or other person entitled to exercise
the ISAR pursuant to the Plan) to exercise all or a specified portion of the
ISAR (to the extent then exercisable pursuant to its terms) and to receive from
the Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by the number





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 14

--------------------------------------------------------------------------------




of shares of Common Stock with respect to which the ISAR shall have been
exercised, subject to any limitations the Committee may impose.
10.4    Payment and Limitations on Exercise.
(a)    Payment of the amounts determined under Section 10.2(c) and 10.3(b) above
shall be in cash, in Common Stock (based on its Fair Market Value as of the date
the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Committee. To the extent such payment is effected in Common
Stock it shall be made subject to satisfaction of all provisions of Section 7.4
above pertaining to Options.
(b)    Holders of Stock Appreciation Rights may be required to comply with any
timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Committee.
11    ADMINISTRATION
11.1    Compensation Committee. The Compensation Committee (or another committee
or a subcommittee of the Board assuming the functions of the Committee under the
Plan) shall consist solely of two or more Independent Directors appointed by and
holding office at the pleasure of the Board, each of whom is both a
"non-employee director" as defined by Rule 16b-3 and an "outside director" for
purposes of Code §162(m). Appointment of Committee members shall be effective
upon acceptance of appointment. Committee members may resign at any time by
delivering written notice to the Board. Vacancies in the Committee may be filled
by the Board.
11.2    Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith, to interpret, amend or
revoke any such rules and to amend any Award Agreement provided that the rights
or obligations of the Holder of the Award that is the subject of any such Award
Agreement are not affected adversely. Any such grant or award under the Plan
need not be the same with respect to each Holder. Any such interpretations and
rules with respect to ISO’s shall be consistent with the provisions of Code
§422. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b-3 or Code §162(m), or any
regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee. Notwithstanding the foregoing, the full Board,
acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to Options, Dividend Equivalents and
Restricted Stock granted to Independent Directors. Furthermore, notwithstanding
any provision of this Plan to the contrary, the Board may assume the powers and
responsibilities granted to the Committee or other delegate at any time, in
whole or in part.
11.3    Majority Rule; Unanimous Written Consent. The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.
11.4    Compensation; Professional Assistance; Good Faith Actions. Members of
the Committee shall receive such compensation, if any, for their services as
members as may be determined by the Board. All expenses and liabilities which
members of the Committee incur in connection with the administration of the Plan
shall be borne by the Company. The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Company and the Company's Officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 15

--------------------------------------------------------------------------------




11.5    Delegation of Authority to Grant Awards. The Committee may, but need
not, delegate from time to time some or all of its authority to grant Awards
under the Plan to a committee consisting of one or more members of the Committee
or of one or more Officers of the Company; provided, however, that the Committee
may not delegate its authority to grant Awards to individuals (a) who are
subject on the date of the grant to the reporting rules under Section 16(a) of
the Exchange Act, (b) who are Code §162(m) Participants, or (c) who are Officers
of the Company who are delegated authority by the Committee hereunder, and
delegation of the authority to grant Awards under the Plan is not allowed to the
extent prohibited by applicable law. Any delegation hereunder shall be subject
to the restrictions and limits that the Committee specifies at the time of such
delegation of authority and may be rescinded at any time by the Committee. At
all times, any committee appointed under this Section 11.5 shall serve in such
capacity at the pleasure of the Committee.
12    MISCELLANEOUS PROVISIONS
12.1    Not Transferable.
(a)    Except as otherwise provided in Section 12.1(b):
(1)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed.
(2)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
(3)    During the lifetime of the Holder, only he or she may exercise an Option
or other Award (or any portion thereof) granted to him or her under the Plan,
unless it has been disposed of with the consent of the Administrator pursuant to
a DRO. After the death of the Holder, any exercisable portion of an Option or
other Award may, prior to the time when such portion becomes unexercisable under
the Plan or the applicable Award Agreement, be exercised by his or her personal
representative or by any person empowered to do so under the deceased Holder's
will or under the then applicable laws of descent and distribution.
(b)    Notwithstanding Section 12.1(a), in the case of Options granted to
Independent Directors, an Optionee who is an Independent Director may transfer
an Option to a Permitted Transferee (as defined below) subject to the following
terms and conditions: (i) an Option transferred to a Permitted Transferee shall
not be assignable or transferable by the Permitted Transferee other than by will
or the laws of descent and distribution or, subject to the consent of the
Administrator, pursuant to a DRO; (ii) any Option which is transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Option as applicable to the original Holder (other than the
ability to further transfer the Option); and (iii) the Holder and the Permitted
Transferee shall execute any and all documents requested by the Administrator,
including, without limitation documents to (A) confirm the status of the
transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws
and (C) evidence the transfer. Shares of Common Stock acquired by a Permitted
Transferee through the exercise of an Option have not been registered under the
Securities Act or any state securities act and may not be transferred, nor will
any assignee or transferee thereof be recognized as an owner of such shares of
Common Stock for any purpose, unless a registration statement under the
Securities Act and any applicable state securities act with respect to such
shares shall then be in effect or unless the availability of an exemption from
registration with respect to any proposed transfer or disposition of such shares
shall be established to the satisfaction of counsel for the Company. For
purposes of this Section





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 16

--------------------------------------------------------------------------------




12.1(b), "Permitted Transferee" shall mean, with respect to a Holder, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Holder's household (other than a tenant or
Employee), a trust in which these persons (or the Holder) control the management
of assets, and any other entity in which these persons (or the Holder) own more
than fifty percent of the voting interests, or any other transferee specifically
approved by the Administrator after taking into account any state or federal tax
or securities laws applicable to transferable Options.
12.2    Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 12.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator; provided, however, shareholder approval of an amendment to
the Plan may be necessary (1) in order for the Plan to continue to be able to
issue ISO’s under Code §422 pursuant to Treas. Reg. §1.422-2(b)(2)(iii), (2) in
order for the Plan to continue to be able to issue Awards which meet the
performance-based exception pursuant to Treas. Reg. §1.162-27(e)(2)(vi), and (3)
in order for the Plan to comply with rules promulgated by an established stock
exchange or national market system, and, in all cases, the Board shall determine
whether approval by the shareholders shall be requested and/or required in its
complete and absolute discretion after due consideration of such matters.
Further, without approval of the Company's shareholders given within 12 months
before or after the action by the Administrator, no action of the Administrator
may, except as provided in Section 12.4, increase the limits imposed in Section
3.1 on the maximum number of shares which may be issued under the Plan. No
amendment, suspension or termination of the Plan shall, without the consent of
the Holder, alter or impair any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides. No Awards may be granted or awarded during any period of suspension or
after termination of the Plan, and in no event may any Award be granted under
the Plan after the first to occur of the following events:
(a)    The expiration of 10 years from the date the Plan is adopted by the
Board; or
(b)    The expiration of 10 years from the date the Plan is approved by the
Company's shareholders under Section 12.5.
12.3    Amendment or Cancellation of Awards. The Committee shall have the right
to modify, amend or cancel any Award after it has been granted if (a) the
modification, amendment or cancellation does not diminish the rights or benefits
of the Holder under the Award (provided, however, that a modification, amendment
or cancellation that results solely in a change in the tax consequences with
respect to an Award shall not be deemed as a diminishment of rights or benefits
of such Award), (b) the Holder consents in writing to such modification,
amendment or cancellation, (c) there is a dissolution or liquidation of the
Company, (d) this Plan and/or the Award Agreement expressly provides for such
modification, amendment or cancellation, or (e) the Company would otherwise have
the right to make such modification, amendment or cancellation by applicable
law. No modification, amendment or cancellation of an outstanding Award which is
expressly allowed under another provision of this Plan shall be subject to the
provisions of this Section 12.3.
12.4    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)    Subject to Section 12.4(e), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event (a “Corporate Event”), in the Administrator's
sole discretion, affects the Common Stock such that an adjustment is determined
by the Administrator to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 17

--------------------------------------------------------------------------------




to be made available under the Plan or with respect to an Award, then the
Administrator shall, in such manner as it may deem equitable, adjust any or all
of:
(1)    The number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 3.1 on the maximum
number and kind of shares which may be issued and adjustments of the limitations
contained in Sections 3.1, 3.1(c), and 9.2);
(2)    The number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; and
(3)    The grant or exercise price with respect to any Award.
The Administrator shall be required to make such adjustments if such Corporate
Event constitutes an “equity restructuring” as defined in FASB ASC §718-10-20.
(b)    Subject to Sections 12.4(c) and (e), in the event of any transaction or
event described in Section 12.4(a) or any unusual or nonrecurring transactions
or events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Administrator, in its sole and
absolute discretion, and on such terms and conditions as it deems appropriate,
either by the terms of the Award or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Holder's request,
is hereby authorized to take any one or more of the following actions whenever
the Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
(1)    To provide for either the purchase of any such Award for an amount of
cash equal to the amount that could have been attained upon the exercise of such
Award or realization of the Holder's rights had such Award been currently
exercisable or payable or fully vested or the replacement of such Award with
other rights or property selected by the Administrator in its sole discretion;
(2)    To provide that the Award cannot vest, be exercised or become payable
after such event;
(3)    To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in Section 6.3 or the
provisions of such Award;
(4)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and
(5)    To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock or Deferred Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding options, rights and awards and options, rights and
awards which may be granted in the future.
(6)    To provide that, for a specified period of time prior to such event, the
restrictions imposed under an Award Agreement upon some or all shares of
Restricted Stock or Deferred Stock may be terminated, and, in the case of
Restricted Stock, some or all shares of such Restricted Stock may cease to be
subject to forfeiture under Section 8.4 after such event.





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 18

--------------------------------------------------------------------------------




(c)    Subject to Sections 12.4(e), 4.2 and 4.3, the Administrator may, in its
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.
(d)    With respect to Awards which are granted to Code §162(m) Participants and
are intended to qualify as performance-based compensation under Code
§162(m)(4)(C), no adjustment or action described in this Section 12.4 or in any
other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under Code
§162(m)(4)(C), or any successor provisions thereto. No adjustment or action
described in this Section 12.4 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause the Plan to
violate Code §422(b)(1). Furthermore, no such adjustment or action shall be
authorized to the extent such adjustment or action would result in short-swing
profits liability under Section 16 or violate the exemptive conditions of Rule
16b-3 unless the Administrator determines that the Award is not to comply with
such exemptive conditions. The number of shares of Common Stock subject to any
Award shall always be rounded to the next whole number.
(e)    The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company's capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
12.5    Approval of Plan by Shareholders. The Plan will be submitted for the
approval of the Company's shareholders within twelve (12) months after the date
on which this Plan is adopted by the Board, disregarding any contingencies or
delayed effective date relative to such adoption. In the event that shareholder
approval of this Plan is not obtained, or in the event that this Plan is not
subjected to the approval of the shareholders, then any Awards granted under
this Plan shall nonetheless be deemed granted pursuant to the authority of the
Board; provided, however, any such Option granted which was intended to be an
ISO shall instead be a NQSO. Should this Plan be rejected by the shareholders
after being submitted to the shareholders for their approval, the Plan shall
immediately terminate at that time, and no further grants shall be made under
this Plan thereafter. Notwithstanding the foregoing, no ISO shall be exercisable
prior to the date that shareholder approval of this Plan is obtained unless the
Holder receiving such ISO agrees that the ISO shall instead be treated as a NQSO
for all purposes, and any exercise of an ISO by a Holder prior to the date that
shareholder approval of this Plan is obtained shall automatically be deemed to
be such an agreement by the exercising Holder. In addition, in the event that
shareholder approval of this Plan is not obtained, any Awards intended to meet
the performance-based compensation exception of Code §162(m)(4)(C) may not meet
such exception.
12.6    Tax Withholding. The Company shall be entitled to require payment in
cash or deduction from other compensation payable to each Holder of any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, vesting, exercise or payment of any Award. The Administrator may in
its discretion and in satisfaction of the foregoing requirement allow such
Holder to elect to have the Company withhold shares of Common Stock otherwise
issuable under such Award (or allow the return of shares of Common Stock) having
a Fair Market Value equal to the sums required to be withheld. Notwithstanding
any other provision of the Plan, the number of shares of Common Stock which may
be withheld with respect to the issuance, vesting, exercise or payment of any
Award (or which may be repurchased from the Holder of such Award within six
months after such shares of Common Stock were acquired by the Holder from the
Company) in order to satisfy the Holder's federal and state income and payroll
tax liabilities with respect to the issuance, vesting, exercise or payment of
the Award shall be limited to the number of shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 19

--------------------------------------------------------------------------------




and state tax income and payroll tax purposes that are applicable to such
supplemental taxable income. To the extent that a Holder is an Insider,
satisfaction of withholding requirements by having the Company withhold Shares
may only be made to the extent that such withholding of Shares (1) has met the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act, or (2) is a subsequent transaction the terms of which were provided for in
a transaction initially meeting the requirements of an exemption under Rule
16b-3 promulgated under the Exchange Act. Unless the Award Agreement provides
otherwise, the withholding of shares to satisfy federal, state and local
withholding tax requirements shall be a subsequent transaction approved by the
original grant of a Stock Incentive.
12.7    Restrictions on Awards. This Plan shall be interpreted and construed in
a manner consistent with the Company's status as a real estate investment trust
("REIT"), within the meaning of Code §§856 through 860. No Award shall be
granted or awarded, and with respect to an Award already granted under the Plan,
such Award shall not vest, or be exercisable, distributable or payable if, in
the discretion of the Administrator, such Award could impair the Company's
status as a REIT or would violate the Company’s Charter or Bylaws.
12.8    Loans. To the extent permitted under applicable law, the Committee may,
in its discretion, extend one or more loans to Eligible Recipients in connection
with the exercise or receipt of an Award granted or awarded under the Plan, or
the issuance of Restricted Stock or Deferred Stock awarded under the Plan;
provided, however, that no such loan shall be an extension or maintenance of
credit, an arrangement for the extension of credit, or a renewal of an extension
of credit in the form of a personal loan to or for any Director or executive
Officer of the Company that is prohibited by Section 13(k) of the Exchange Act
or other applicable law. The terms and conditions of any such loan shall be set
by the Committee.
12.9    Forfeiture Provisions. Pursuant to its general authority to determine
the terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Holder to agree by separate written instrument, that (a)(i) any
proceeds, gains or other economic benefit actually or constructively received by
the Holder upon any receipt or exercise of the Award, or upon the receipt or
resale of any Common Stock underlying the Award, must be paid to the Company,
and (ii) the Award shall terminate and any unexercised portion of the Award
(whether or not vested) shall be forfeited, if (b)(i) the Holder ceases to
perform services for the Company or a Subsidiary prior to a specified date, or
within a specified time period following receipt or exercise of the Award, or
(ii) the Holder at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the Administrator
or (iii) the Holder ceases to perform services for the Company or a Subsidiary
for cause.
12.10    Cessation of Service. For all purposes under this Plan, the Committee
shall have complete and absolute discretion to determine when a Holder has
ceased to perform services for the Company or a Subsidiary, including situations
involving cessation of services simultaneously with beginning the performance of
other services, cessation of services in temporary situations or situations
involving leave, and situations involving the cessation of services in one form
with the simultaneous beginning of services in another form (such as, for
example, cessation of services as an employee and the beginning of services as a
contractor, or vice versa).
12.11    Effect of Plan upon Options and Compensation Plans. The adoption of the
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Subsidiary. Nothing in the Plan shall be construed to limit
the right of the Company (a) to establish any other forms of incentives or
compensation for Eligible Recipients, or (b) to grant or assume options or other
rights or awards otherwise than under the Plan in connection with any proper
corporate purpose including but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.
12.12    Compliance with Laws. The Plan, the granting and vesting of Awards
under the Plan and the issuance and delivery of shares of Common Stock and the
payment of money under the Plan or under Awards granted or awarded hereunder are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 20

--------------------------------------------------------------------------------




and federal securities law and federal margin requirements) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
12.13    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.
12.14    Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Maryland without regard to conflicts of laws thereof.









Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 21

--------------------------------------------------------------------------------






[reitiiilogoa01a01.jpg]
Griffin-American Healthcare REIT III, Inc.
2013 Independent Directors’ Compensation Sub-Plan


The Board of Directors and the stockholders of the Company have determined that
the Independent Directors of the Company should, on and after the Effective Date
of the Plan, and in addition to any cash compensation provided to such
Independent Directors, be compensated with equity compensation as follows, until
such time as this Plan may be amended to alter or eliminate this 2013
Independent Directors’ Compensation Sub-Plan portion of the Plan:


A.Initial Grant of Restricted Stock. Each Independent Director of the Company
shall, upon their initial election to the Board occurring on or after the
Effective Date of the Plan, be granted, pursuant to Section 8 of the Plan, an
award of Five Thousand (5,000) shares of Restricted Stock.


a.Vesting. Such shares of Restricted Stock shall be 20% immediately vested, with
an additional 20% of such shares vesting on each anniversary of the date of
grant of such award of shares provided that the Independent Director receiving
such shares has remained in the continuous service of the Company from such date
of grant of such award of shares until such anniversary, so that such shares
shall become fully (100%) vested on the fourth (4th) anniversary of such date of
grant of such award of shares if the Independent Director has remained in the
continuous service of the Company through such date.


b.Timing of Grant. Such Restricted Stock shall be granted automatically as of
the date of such Independent Director’s initial election to the Board, with the
Award Agreement evidencing such grant to follow within five (5) business days
from the date of such Independent Director’s initial election to the Board.


B.Subsequent Grants of Restricted Stock. Each Independent Director of the
Company shall, upon their re-election to the Board occurring on or after the
Effective Date of the Plan, be granted, pursuant to Section 8 of the Plan, an
award of Two Thousand, Five Hundred (2,500) shares of Restricted Stock.


a.    Vesting. Such shares of Restricted Stock shall be 20% immediately vested,
with an additional 20% of such shares vesting on each anniversary of the date of
grant of such award of shares provided that the Independent Director receiving
such shares has remained in the continuous service of the Company from such date
of grant of such award of shares until such anniversary, so that such shares
shall become fully (100%) vested on the fourth (4th) anniversary of such date of
grant of such award of shares if the Independent Director has remained in the
continuous service of the Company through such date.


b.    Timing of Grant. Such Restricted Stock shall be granted automatically as
of the date of such Independent Director’s re-election to the Board, with the
Award Agreement evidencing such grant to follow within five (5) business days
from the date of such Independent Director’s initial election to the Board.


C.No Grants to Non-Independent Directors. No grants of Restricted Stock shall
occur under this Sub-Plan with respect to any Director of the Company who is not
an Independent Director at the time such grant would otherwise occur.







Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 22

--------------------------------------------------------------------------------




D.Suspension of Future Grants. At any time, the Board may, by resolutions,
determine that any future grants required of this 2013 Independent Directors’
Compensation Sub-Plan should be suspended, and, if so, no future grants shall be
made under these provisions.


E.Award Agreement. All grants of Restricted Stock under this Sub-Plan shall be
evidenced by an Award Agreement to be executed by the recipient of the
Restricted Stock and an Officer with such additional terms and provisions as the
Board may deem appropriate.





Griffin-American Healthcare REIT III, Inc. 2013 Incentive Plan
Page 23